Citation Nr: 1122908	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral eye condition.

2.  Entitlement to a compensable disability rating for gynecomastia of the left breast.

3.  Entitlement to an initial compensable disability rating for gynecomastia of the right breast.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.

For reasons explained below, the issues of entitlement to service connection for a bilateral eye condition on the merits, entitlement to a compensable disability rating for gynecomastia of the left breast, and entitlement to an initial compensable disability rating for gynecomastia of the right breast are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.

During the Veteran's hearing, he mentioned a kidney condition.  If he wishes to claim service connection for a kidney disorder, he should do so with specificity at that RO.



FINDINGS OF FACT

1.  The July 2000 rating decision that denied service connection for a bilateral eye condition was not appealed and is final.

2.  Some of the evidence received since that July 2000 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral eye condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a bilateral eye condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for service connection for a bilateral eye condition and the need to remand the claim on the merits for additional development, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a bilateral eye condition was previously denied by rating decisions in February 1980 and July 2000.  In February 1980, the claim was denied based on the rationale that defective vision is a constitutional or developmental abnormality and not a disability under the law.  In July 2000, the claim was denied because the evidence submitted was not new and material.

In March 2006, the Veteran filed his request to reopen the claim for service connection for a bilateral eye condition.  Thereafter, in the July 2006 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.

The evidence received subsequent to the July 2000 rating decision includes VA treatment records dating from November 1998 through June 2009, as well as the Veteran's hearing testimony in March 2011.

VA treatment records dating from November 1998 through June 2009 reveal the following findings.  In November 1998, it was noted that the Veteran had a 20-year history of blurry vision, left eye ptosis, and night vision that increased in severity recently.  In November 2001, after he reported pain in his right eyelid and underwent an eye examination, an impression was rendered of myopia and presbyopia.  In August 2003, the Veteran presented with a stye on his right lower eyelid.  In October 2004, after he complained of blurry vision and decreased vision in both eyes, an impression was rendered of blepharitis of both eyes, and treatment was prescribed.  In March 2007, it was noted that the Veteran used eyedrops (artificial tears) as needed.  In November 2008, he reported right eye dryness, and lubricating drops and an ointment were prescribed.

At his March 2011 hearing, the Veteran testified that he had itchy eyes in service and that such symptoms have continued since service for 30 years to the present time.  He also testified that he sought VA treatment for his eyes within one year after his discharge from service and received glasses at that time, and that he now wears bifocals.  The Board notes that on his separation examination in 1980 he denied having any eye trouble on his Report of Medical History.  Physical examination revealed defective vision of 20/30 bilaterally.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence shows a diagnosis of an eye disorder other than refractive error and the Veteran alleges his symptoms have existed since service.  Thus, such evidence is new and material, and the claim for service connection for a bilateral eye condition is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral eye condition is reopened, and to this extent only, the appeal is granted.


REMAND

Reopening a claim does not end the inquiry; rather, consideration of that claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a bilateral eye condition on the merits, as well as his claims of entitlement to a compensable disability rating for gynecomastia of the left breast and entitlement to an initial compensable disability rating for gynecomastia of the right breast.

As an initial matter, the Board notes that following the issuance of the November 2008 statement of the case, additional evidence was submitted which is relevant to the Veteran's claims on appeal.  No waiver of initial RO review accompanied the submission of this new evidence.  Therefore, on remand, the RO/AMC must consider this evidence in the first instance with respect to those claims on appeal.  See 38 C.F.R. § 20.1304 (2010).

With regard to a bilateral eye condition, the Veteran's service treatment records reflect that the Veteran's distant vision was 20/20 bilaterally at his December 1976 service enlistment examination and 20/30 bilaterally at his February 1980 service separation examination.

As outlined above, post-service VA treatment records dating from November 1998 through June 2009 reveal the following findings.  In November 1998, it was noted that the Veteran had a 20-year history of blurry vision, left eye ptosis, and night vision that increased in severity recently.  In November 2001, after he reported pain in his right eyelid and underwent an eye examination, an impression was rendered of myopia and presbyopia.  In August 2003, the Veteran presented with a stye on his right lower eyelid.  In October 2004, after he complained of blurry vision and decreased vision in both eyes, an impression was rendered of blepharitis of both eyes, and treatment was prescribed.  In March 2007, it was noted that the Veteran used eyedrops (artificial tears) as needed.  In November 2008, he reported right eye dryness, and lubricating drops and an ointment were prescribed.

At his March 2011 hearing, the Veteran testified that he had itchy eyes in service and that such symptoms have continued since service for 30 years to the present time.  He also testified that he sought VA treatment for his eyes within one year after his discharge from service and received glasses at that time, and that he now wears bifocals.

In light of the above, the Veteran should now be afforded a VA eye examination with medical opinion in order to determine whether he has a current bilateral eye condition (other than refractive errors) that arose during service or is otherwise related to any incident of service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that refractive errors of the eye are not considered diseases or injuries within the meaning of VA regulations.  38 C.F.R. § 3.303(c).

With regard to a higher disability rating for gynecomastia of the left breast, the Board notes that the Veteran's most recent VA examination took place in May 2006, more than five years ago.  On that occasion, it was noted that his breasts were sore and growing, with no current treatment, previous surgery, or nipple drainage.  Since the time of his May 2006 VA examination, VA treatment records also reflect that the Veteran underwent excision and liposuction on both breasts in May 2007, and further bilateral breast liposuction in October 2007, as a result of his continued breast pain and enlargement due to gynecomastia.  At his March 2011 hearing, the Veteran testified that he currently suffers from symptoms such as breast pain (for which he takes prescription medication), numbness, oversensitivity of the nipples, itchiness around the nipples, and swelling.  

As the current severity and extent of the Veteran's service-connected gynecomastia of the left breast is unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his increased rating claim for that disability.

For both of the aforementioned claims, all relevant ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to a higher initial disability rating for gynecomastia of the right breast, following an August 2009 rating decision granting service connection for such disability, the Veteran expressed his disagreement and desire to appeal in two separate statements dated in September 2009 and October 2009.  Accordingly, the Board is required to remand this issue to the RO/AMC for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available VA treatment records pertaining to the Veteran's eyes dating prior to November 1998, as well as all current VA treatment records pertaining to his eyes and left breast dating since June 2009, from the VA Medical Center in Washington, DC.

2.  Schedule the Veteran for a VA eye examination to determine the nature and extent of any current bilateral eye disabilities, and to obtain an opinion as to whether any such disorders (other than refractive errors) are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral eye disability (other than refractive errors) arose during service or is otherwise related to any incident of service.  A complete rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for a VA breast examination to determine the current severity of his service-connected gynecomastia of the left breast.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A complete rationale should be provided for all opinions expressed.

The examiner should describe all symptomatology related to the Veteran's service-connected post operative left breast disability, including any scarring and impaired sensation.  All indicated tests should be performed and all findings should be reported in detail, including laboratory testing.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed, to include the additional evidence submitted since the issuance of the November 2008 statement of the case.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

5.  Issue a statement of the case pertaining to the issue of entitlement to an initial compensable disability rating for gynecomastia of the right breast, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


